Douglas, J.,
concurring in syllabus and judgment. I concur with the syllabus law in this case and with the majority’s judgment. I write separately for the purpose of making several observations in the wake of this court’s holding in Ohio Assn. of Pub. School Emp., Chapter 643, AFSCME, AFL-CIO v. Dayton City School Dist. Bd. of Edn. (1991), 59 Ohio St. 3d 159, 572 N.E.2d 80. The following facts are relevant to this discussion.
Appellant Fraternal Order of Police, Capital City Lodge No. 9 (“FOP”), and appellee, Franklin County Sheriff’s Department (“department”), were parties to a collective bargaining agreement entered into pursuant to R.C. Chapter 4117. Under the terms of the agreement, FOP is recognized as the exclusive bargaining representative for all full-time sworn uniform deputies employed by the department who are classified as Deputy 1, Deputy 2 or Deputy 3. A Deputy 1 who has been granted an “auxiliary commission” is known as a “Deputy 1A.” An auxiliary commission is granted by the department to a limited number of deputies and permits a deputy to, inter alia, perform “special duty” for private employers.
John Y. Phillips II and James M. Harrow were Deputy lAs employed by the department. In February 1987, Phillips filed a grievance with the department under the terms of the collective bargaining agreement which provides for a five “step” grievance procedure. The final step (“Step Five”) provides for the arbitration of disputes. In March 1987, Harrow also filed a grievance under the terms of the agreement. Phillips’ and Harrow’s grievances were denied at each of the first four steps of the grievance procedure.
By letter dated March 25, 1987, FOP notified the sheriff of its intention to submit Phillips’ grievance to arbitration. By letter dated April 6, 1987, FOP notified the sheriff of its intention to submit Harrow’s grievance to arbitration. On April 9, 1987, the sheriff ordered that Phillips’ and Harrow’s auxiliary commissions be revoked effective April 10, 1987. The sheriff also notified Deputy Elisabeth Kirby that her auxiliary commission would be revoked but, apparently, Kirby had not been granted an auxiliary commission. However, Kirby did, at that time, have a grievance pending arbitration.
Thereafter, Phillips filed a second grievance alleging that his auxiliary commission had been revoked in retaliation for Phillips having pursued his initial grievance to arbitration. On May 1, 1987, the sheriff, having been informed that FOP intended to process Phillips’ auxiliary-commission grievance, issued the following statement in a newsletter distributed to all employees with their paychecks:
“AUXILIARY COMMISSIONS — It is my understanding from the FOP headquarters that the two grievances filed by those individuals who lost them were going to arbitration. It appears that the FOP is bound and determined *509to try to run this administration. We have tried just about every reasonable approach to help the officers of this department and they are just as determined not to let us. In order to protect ourselves against charges of disparaging treatment, it appears we will have to cancel all auxiliary commissions currently held by Deputy l’s. I guess you know who to thank — That is somethin.”
The evidence indicates that the sheriffs intention to revoke all auxiliary commissions was in direct response to the decision by FOP to process Phillips’ auxiliary-commission grievance. Apparently, the sheriff repeated his intention, on a number of occasions, to persuade FOP not to pursue any action regarding the revocation of auxiliary commissions.
On June 15, 1987, FOP filed with appellant State Employment Relations Board (“SERB”) an unfair labor practice charge against the department. FOP alleged that the revocation of Phillips’ and Harrow’s auxiliary commissions and the threatened revocation of all auxiliary commissions represented a “ * * * blatant, classic, and clear cut act of discrimination, interference and coercion against employees for the exercise of rights guaranteed under Chapter 4117, in violation of Revised Code Sections 4117.11(A)(1) and (3).” FOP also alleged that the sheriff’s statements regarding revocation of all auxiliary commissions were designed to coerce FOP into failing to fairly represent Phillips and Harrow and that, therefore, the sheriff’s actions were violative of R.C. 4117.11(A)(8).
In January 1988, SERB issued a complaint having found probable cause to believe that the department was violating, or had violated, R.C. 4117.11(A)(1), (3) and (8). A hearing was then conducted before a hearing officer appointed by SERB. At this hearing, the department requested that the hearing officer order SERB’S attorney to provide the department with a copy of SERB’S investigatory file. This request was denied. Following a full hearing, the hearing officer concluded that the department did violate R.C. 4117.11(A)(1), (3) and (8), and recommended to SERB that the department be ordered to cease and desist its alleged unlawful practices. The hearing officer further recommended that the department be ordered to reinstate Phillips’ auxiliary commission and to otherwise make Phillips and Harrow whole for any actual economic loss suffered by them as a result of the revocation of the auxiliary commissions. On December 22, 1988, SERB issued an order adopting the hearing officer’s findings of fact, conclusions of law and recommendations. SERB ordered that the department cease and desist its unlawful practices.
The department appealed SERB’S order to the Court of Common Pleas of Franklin County pursuant to the provisions of R.C. 119.12 and 4117.13(D). The department also requested that the trial court stay enforcement of *510SERB’S order pending appeal. SERB filed a “cross-petition” for enforcement of the order. A hearing on these motions was conducted on February 13, 1989. At this hearing, evidence was presented that the sheriff, in January 1989, had either revoked or failed to renew all of the auxiliary commissions held by Deputy Is. Thereafter, the trial court remanded the cause to SERB to take evidence on the issue whether the sheriff’s post-order revocation or nonrenewal of the auxiliary commissions violated SERB’S December 22, 1988 cease and desist order.
On remand, SERB concluded that the sheriff had violated the December 22, 1988 cease and desist order by nonrenewing or revoking all of the auxiliary commissions held by Deputy Is employed by the department. Specifically, SERB determined that the sheriff had carried out his threats of retaliation against FOP and its membership for FOP having processed Phillips’ auxiliary commission grievance and for FOP having filed an unfair labor practice charge. The department then “amended” its appeal to challenge SERB’S determination on this issue as well.
The trial court, upon consideration of all the evidence, held that SERB’S December 22, 1988 order was supported by substantial evidence and, further, that SERB’S determination that its original order had been violated was also supported by substantial evidence. On appeal, the court of appeals reversed the judgment of the trial court. The cause is now before this court for final determination.
In the case at bar, SERB issued a complaint having found probable cause to believe that unfair labor practices had been, or were being, committed by the department. The majority holds, and I agree, that “ * * * [a] review of the record indicates that the trial court did not abuse its discretion when it determined that the orders of SERB were supported by substantial evidence. * * *” Assume, however, that SERB had erroneously determined (for whatever reason) that there was no probable cause to believe that unfair labor practices had been, or were being, committed and, therefore, failed to issue a complaint in this matter. What would have been the remedy?
In this regard, a majority of this court in Chapter 643, AFSCME, supra, syllabus, held that “[a] decision by the State Employment Relations Board whether or not to issue a complaint in an unfair labor practice case is not reviewable pursuant to R.C. Chapter 119 or R.C. 4117.02(M) and 4117.13(D).” I dissented in Chapter 643, AFSCME, supra, and the case at bar is an example of the point set forth in my dissent. The point is that if SERB had dismissed, on the basis of no probable cause, the unfair labor practice charges herein, then such dismissal should be subject to some judicial review. Absent judicial review of such orders, SERB is granted the absolute, exclusive and *511ultimate power to finally determine the rights of the parties. The potential for abuse of such power is too great to ignore — as is the potential for unfairness and injustice. Unless and until a majority of this court recognize some remedy for an aggrieved party, whether that party is an employer, employee or bargaining representative, to seek judicial review of an order of SERB dismissing an unfair labor practice charge on the basis of no probable cause, I will continue to express my grave concerns with the majority’s holding in Chapter 643, AFSCME, supra.
In my dissenting opinion in Chapter 643, AFSCME, supra, I suggested that an action in mandamus may be the appropriate remedy to challenge an order by SERB dismissing an unfair labor practice charge for lack of probable cause. Id. at 166, 572 N.E.2d at 86. For a writ of mandamus to issue, it must be shown that relator has a clear legal right to the relief prayed for, that there is a clear legal duty upon respondent to perform the requested action, and that the relator has no adequate remedy at law. State, ex rel. Akron Fire Fighters Assn., v. Akron (1978), 54 Ohio St. 2d 448, 450, 8 O.O. 3d 443, 444, 377 N.E.2d 512, 513. If SERB were to erroneously dismiss an unfair labor practice charge on the basis of no probable cause when, in fact, probable cause clearly existed, then mandamus would, indeed, be an appropriate remedy.
R.C. 4117.12(B) requires that SERB issue a complaint and conduct a hearing if, following an investigation of an unfair labor practice charge, there is probable cause to believe that an unfair labor practice has occurred. Thus, SERB has a clear legal duty to pursue an unfair íabor practice case if there is probable cause to believe that an unfair labor practice has been committed. Similarly, the party who filed an unfair labor practice charge with SERB has a clear legal right to have that charge proceed beyond the probable-cause stage of the proceeding if, in fact, there is cause to believe that an unfair labor practice has occurred. Finally, this court’s holding in Chapter 643, AFSCME, supra, demonstrates that there is no adequate remedy at law for a party seeking to challenge an order by SERB dismissing an unfair labor practice charge for lack of probable cause.
In addition to the foregoing, it is well established in Ohio that where an administrative agency issues an arbitrary, unreasonable, or unlawful final order which is not appealable, the order may be subject to judicial review by way of an action in mandamus. See, e.g., State, ex rel. Ogan, v. Teater (1978), 54 Ohio St. 2d 235, 8 O.O.3d 217, 375 N.E.2d 1233. Furthermore, it should be noted that the issue whether mandamus is appropriate to challenge an order by SERB dismissing an unfair labor practice charge on the basis of no probable cause does not hinge on the question of whether SERB’S order was rendered pursuant to an “adjudication.” Therefore, this court’s holding in Chapter 643, AFSCME, supra, has no bearing on the question of whether *512mandamus is an appropriate remedy to challenge such orders. There is no requirement that there be an underlying “adjudication” or “quasi-judicial” act before a writ of mandamus may issue.
My final observations concern our holding today in paragraph one of the syllabus which states that:
“Investigatory files compiled by the State Employment Relations Board pursuant to R.C. 4117.12 must be disclosed upon request pursuant to R.C. 4117.17 and 149.43 unless an in camera inspection demonstrates that all or any portions of the files are excepted from disclosure. Excepted information may be redacted prior to disclosure.”
I agree with this holding, but one question comes to mind. Given this court’s holding in Chapter 643, AFSCME, supra, what purpose would be served by providing a charging party in an unfair labor practice case with SERB’S investigatory file if the unfair labor practice charge has been dismissed by SERB for lack of probable cause? Perhaps, one purpose might be to arm the aggrieved party with the evidence needed to successfully maintain an action in mandamus! In any event, today’s holding requiring disclosure of SERB’S investigatory files will, at least, aid any interested person in assessing how well SERB is exercising the ultimate and absolute power conferred upon it by the Chapter 643, AFSCME majority to finally determine the rights of the parties in unfair labor practice cases at the investigatory stage of the proceeding.